Citation Nr: 1530672	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

2. Entitlement to increased evaluation for status post left medial meniscus tear, to include degenerative arthritic changes, currently evaluated as 10 percent disabling.

3. Entitlement to an increased separate initial evaluation of limited flexion, left knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972 and from October 1975 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

In May 2012, the Board remanded this matter for additional development and a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2014).  In a VA Form 9, received in July 2013, the Veteran requested a hearing at a local VA office before a member, or members of the Board.  There is no evidence of record to suggest the Veteran has withdrawn this request, and the Veteran has a right to such a hearing. Because such hearings before the Board are scheduled by the RO, a remand is required in this case. 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule the Veteran for a Travel Board hearing.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing without good cause, return the claims file to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




